Case 0:21-cv-60069-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 1 of 11




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                          CASE NO.

  RENZO BARBERI,

                  Plaintiff,

                  vs.

  L&P PETROLEUM MGT. INC., a Florida
  Profit Corporation and SE PETRO ONE
  LLC, a Delaware Limited Liability
  Company,

            Defendants.
  _______________________________/

                                         COMPLAINT

  Plaintiff RENZO BARBERI (hereinafter “Plaintiff”), through the undersigned
  counsel, hereby files this complaint and sues L&P PETROLEUM MGT. INC.
  (“L&P”), and SE PETRO ONE LLC, (“SE PETRO”) (hereinafter, collectively
  referred   to    as   “Defendants”),   for   declaratory   and   injunctive   relief;   for
  discrimination based on disability; and for the resultant attorney's fees,
  expenses, and costs (including, but not limited to, court costs and expert fees),
  pursuant to 42 U.S.C. §12181 et. seq., ("AMERICANS WITH DISABILITIES
  ACT OF 1990," or "ADA") and alleges:


  JURISDICTION
  1.    This Court is vested with original jurisdiction over this action pursuant to
  28 U.S.C. §1331 and §1343 for Plaintiff’s claims arising under Title 42 U.S.C.
  §12181 et. seq., based on Defendants’ violations of Title III of the Americans
  with Disabilities Act of 1990, (hereinafter referred to as the "ADA"). See also
  28 U.S.C. §2201 and §2202.


  VENUE

                                               1
Case 0:21-cv-60069-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 2 of 11




  2.     The venue of all events giving rise to this lawsuit is located in
  BROWARD County, Florida. Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of
  Local Rules of the United States District Court for the Southern District of
  Florida, this is the designated court for this suit.


  PARTIES
  3.    Plaintiff, RENZO BARBERI, is a resident of the State of Florida. At the
  time of Plaintiff’s visit to Shell Gas Station (“Subject Facility”), Plaintiff suffered
  from a “qualified disability” under the ADA, and required the use of a
  wheelchair for mobility. Specifically, Plaintiff suffers from paraplegia due to a
  severed T4 and T5, and is therefore confined to his wheelchair. The Plaintiff
  personally visited Shell Gas Station, but was denied full and equal access, and full
  and equal enjoyment of the facilities, services, goods, and amenities within Shell
  Gas Station, which is the subject of this lawsuit. The Subject Facility is a gas
  station and a convenience store, and Plaintiff wanted to purchase gas and
  beverages but was unable to due to the discriminatory barriers enumerated in
  Paragraph 15 of this Complaint.


  4.    In the alternative, Plaintiff, RENZO BARBERI, is an advocate of the
  rights of similarly situated disabled persons and is a “tester” for the purpose of
  asserting his civil rights and monitoring, ensuring and determining whether
  places of public accommodation are in compliance with the ADA.


  5.    Defendants, L&P and SE PETRO are authorized to conduct business and are
  in fact conducting business within the State of Florida. The Subject Facility is
  located at 817 S. Federal Hwy., Fort Lauderdale, FL 33311. Upon information and
  belief, L&P is the lessee and/or operator of the Real Property and therefore held
  accountable of the violations of the ADA in the Subject Facility which is the
  matter of this suit. Upon information and belief, SE PETRO is the owner and
  lessor of the Real Property where the Subject Facility is located and therefore
  held accountable for the violations of the ADA in the Subject Facility which is

                                             2
Case 0:21-cv-60069-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 3 of 11




  the matter of this suit.


  CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
  6.    Plaintiff adopts and re-alleges the allegations stated in paragraphs 1
  through 5 of this complaint, as are further explained herein.


  7.    On July 26, 1990, Congress enacted the Americans with Disabilities Act
  ("ADA"), 42 U.S.C. §12101 et. seq. Commercial enterprises were provided one
  and a half years from enactment of the statute to implement its requirements.
  The effective date of Title III of the ADA was January 26, 1992, or January 26,
  1993 if Defendants had ten (10) or fewer employees and gross receipts of
  $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


  8.    As stated in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
  among other things, that:

        i. some 43,000,000 Americans have one or more physical or mental
          disability, and this number shall increase as the population continues to
          grow and age;

        ii. historically, society has tended to isolate and segregate individuals
          with disabilities and, despite some improvements, such forms of
          discrimination against disabled individuals continue to be a pervasive
          social problem, requiring serious attention;

        iii. discrimination against disabled individuals persists in such critical
          areas as employment, housing, public accommodations, transportation,
          communication, recreation, institutionalization, health services, voting
          and access to public services and public facilities;

        iv.    individuals   with    disabilities   continually     suffer  forms  of
          discrimination,    including:    outright     intentional    exclusion; the
          discriminatory     effects    of     architectural,    transportation,  and
          communication barriers; failure to make modifications to existing
          facilities and practices; exclusionary qualification standards and
          criteria; segregation, and regulation to lesser services, programs,
          benefits, or other opportunities; and,

        v. the continuing existence of unfair and unnecessary discrimination and

                                          3
Case 0:21-cv-60069-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 4 of 11




              prejudice denies people with disabilities the opportunity to compete on
              an equal basis and to pursue those opportunities for which this country
              is justifiably famous, and costs the United States billions of dollars in
              unnecessary expenses resulting from dependency and non-productivity.

  9.      As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitly stated
  that the purpose of the ADA was to:

          i. provide a clear and comprehensive national mandate for the elimination
            of discrimination against individuals with disabilities;

          ii. provide clear, strong, consistent, enforceable standards addressing
            discrimination against individuals with disabilities; and,

          iii. invoke the sweep of congressional authority, including the power to
            enforce the fourteenth amendment and to regulate commerce, in order to
            address the major areas of discrimination faced on a daily basis by
            people with disabilities.

  10.     Pursuant to 42 U.S.C. §12181(7), and 28 CFR §36.104, Title III, no
  individual may be discriminated against on the basis of disability with regards
  to    the    full   and   equal   enjoyment   of   the   goods,   services,   facilities,   or
  accommodations of any place of public accommodation by any person who
  owns, leases (or leases to), or operates a place of public accommodation. Shell
  Gas Station is a place of public accommodation by the fact it is an establishment
  that provides goods/services to the general public, and therefore, must comply
  with the ADA. The Subject Facility is open to the public, its operations affect
  commerce, and it is a gas station. See 42 U.S.C. Sec. 12181 (7) and 28 C.F.R.
  36.104. Therefore, the Subject Facility is a public accommodation that must
  comply with the ADA.


  11.     The Defendants have discriminated, and continue to discriminate against
  the Plaintiff, and others who are similarly situated, by denying access to, and
  full and equal enjoyment of goods, services, facilities, privileges, advantages
  and/or accommodations at Shell Gas Station located at 817 S. Federal Hwy., Fort
  Lauderdale, FL 33311, as prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et.
  seq.; and by failing to remove architectural barriers pursuant to 42 U.S.C.

                                                4
Case 0:21-cv-60069-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 5 of 11




  §12182(b)(2)(A)(iv).


  12.   Plaintiff has visited the Subject Facility, and has been denied full, safe,
  and equal access to the facility and therefore suffered an injury in fact.


  13.   Plaintiff shall suffer a future injury as Plaintiff intends to return and
  enjoy the goods and/or services at the Subject Facility within the next six
  months. The Subject Facility is in close proximity to Plaintiff’s residence and is
  in an area frequently travelled by Plaintiff. Furthermore, Plaintiff will also
  return to monitor compliance with the ADA. However, Plaintiff is precluded
  from doing so by the Defendants' failure and refusal to provide people with
  disabilities with full and equal access to their facility. Therefore, Plaintiff
  continues to suffer from discrimination and injury due to the architectural
  barriers, which are in violation of the ADA.


  14.   Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the
  Department of Justice, Office of the Attorney General, promulgated Federal
  Regulations to implement the requirements of the ADA. The ADA Accessibility
  guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, may cause
  violators to obtain civil penalties of up to $55,000 for the first violation and
  $110,000 for any subsequent violation.


  15.   The Defendants are in violation of 42 U.S.C. §12181 et. seq., and 28

  C.F.R. 36.302 et. seq., and are discriminating against the Plaintiff with the

  following specific violations which Plaintiff personally encountered and/or has

  knowledge of:

           a) The parking facility at the gas station does not provide a compliant accessible

              parking space. 2010 ADA Standards 502.1




                                              5
Case 0:21-cv-60069-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 6 of 11




           b) At time of inspection, in front and alongside of business there were several

              parking spaces occupied with customer cars and one (1) non-compliant accessible

              parking space. One (1) accessible parking space with adjacent access aisle is

              required. 2010 ADA Standards 208.2

           c) The parking facility does not provide directional and informational signage to a

              compliant accessible parking space. 2010 ADA Standards 216.5

           d) The non-compliant parking space ground surface is too steep. Parking space

              ground surfaces and access aisles are required to be nearly level in all directions

              to provide a surface for wheelchair transfer to and from vehicles. Slopes not

              steeper than 1:48 are permitted. This exception allows sufficient slope for

              drainage. 2010 ADA Standards 502.4

           e) There is no compliant access aisle attached to an accessible route serving any

              existing parking space which would allow safe entrance or exit of vehicle for

              accessible persons requiring mobility devices. 2010 ADA Standards 502.2

           f) The accessible parking space is not located closest to the main entrance. (The

              parking space location is in front of the air/vacuum machine in the south side of

              the property.) Parking spaces that serve a particular building or facility must be

              located on the shortest accessible route from parking to an accessible main

              entrance. 2010 ADA Standards 208.3.1

           g) There is currently no existing accessible route to help persons with disabilities

              safely maneuver through the parking facility as required in 2010 ADA Standards

              502.3




                                               6
Case 0:21-cv-60069-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 7 of 11




           h) The unisex restroom is non-compliant. At time of inspection there was a safety

               cone and an ice machine encroaching the required doorway maneuvering

               clearances. Maneuvering clearances must extend the full width of the doorway

               and the required latch side or hinge side clearance. 2010 ADA Standards 404.2.4

           i) The restroom door has a non-compliant knob type door handle. Operable parts

               must be operable with one hand and not require tight grasping, pinching, or

               twisting of the wrist. 2010 ADA Standards 309.4

           j) The unisex restroom sign is non-compliant. Tactile text descriptors are required

               for pictograms that are provided to label or identify a permanent room or space.

               Tactile (braille) characters on signs must be located 48 inches minimum above the

               finish floor or ground surface, measured from the baseline of the lowest tactile

               character and 60 inches maximum above the finish floor or ground surface,

               measured from the baseline of the highest tactile character. Where a tactile sign is

               provided at a door, the sign must be located alongside the door at the latch side.

               ADA Standards 216.2, 703.4.1, 703.4.2

  16.   Upon information and belief there are other current violations of the ADA
  at Shell Gas Station. Only upon full inspection can all violations be identified.
  Accordingly, a complete list of violations will require an on-site inspection by
  Plaintiff’s representatives pursuant to Rule 34b of the Federal Rules of Civil
  Procedure.


  17.   Upon information and belief, Plaintiff alleges that removal of the
  discriminatory barriers and violations is readily achievable and technically
  feasible. To date, the readily achievable barriers and other violations of the
  ADA still exist and have not been remedied or altered in such a way as to
  effectuate compliance with the provisions of the ADA.

                                                7
Case 0:21-cv-60069-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 8 of 11




  18.   Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,
  the Defendants were required to make the establishment a place of public
  accommodation, accessible to persons with disabilities by January 28, 1992. As
  of this date the Defendants have failed to comply with this mandate.


  19.   The Plaintiff has been obligated to retain the undersigned counsel for the
  filing and prosecution of this action. Plaintiff is entitled to have its reasonable
  attorney's fees, costs and expenses paid by the Defendants, pursuant to 42
  U.S.C. §12205.


  20.   Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to
  grant Plaintiff injunctive relief, including an order to alter the subject facilities
  to make them readily accessible and useable by individuals with disabilities to
  the extent required by the ADA, and closing the Subject Facility until the
  requisite modifications are completed.


  REQUEST FOR RELIEF
  WHEREFORE, the Plaintiff demands judgment against the Defendants and
  requests the following injunctive and declaratory relief:


  21. That this Honorable Court declares that the Subject Facility owned, operated
  and/or controlled by the Defendants is in violation of the ADA;


  22.   That this Honorable Court enter an Order requiring Defendants to alter the
  Subject Facility to make it accessible to and usable by individuals with
  disabilities to the full extent required by Title III of the ADA;


  23.   That this Honorable Court enter an Order directing the Defendants to
  evaluate and neutralize their policies, practices and procedures toward persons
  with disabilities, for such reasonable time so as to allow the Defendants to
  undertake and complete corrective procedures to the Subject Facility;

                                            8
Case 0:21-cv-60069-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 9 of 11




  24.   That this Honorable Court award reasonable attorney's fees, all costs
  (including, but not limited to court costs and expert fees) and other expenses of
  suit, to the Plaintiff; and


  25.   That this Honorable Court award such other and further relief as it deems
  necessary, just and proper.

  Dated this January 12, 2020.

  Respectfully submitted by:

  Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No. 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  Email: ronsternlaw@gmail.com
  Attorney for Plaintiff, RENZO BARBERI




                                          9
Case 0:21-cv-60069-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 10 of 11




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.

   RENZO BARBERI,

               Plaintiff,

               vs.

   L&P PETROLEUM MGT. INC., a Florida
   Profit Corporation and SE PETRO ONE
   LLC, a Delaware Limited Liability
   Company,

             Defendants.
   _______________________________/

                            CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on January 12, 2020, I electronically filed the
   Complaint along with a Summons for each Defendant with the Clerk of Court
   using CM/ECF. I also certify that the aforementioned documents are being
   served on all counsel of record, corporations, or pro se parties identified on the
   attached Service List in the manner specified via Service of Process by an
   authorized Process Server, and that all future pleadings, motions and documents
   will be served either via transmission of Notices of Electronic Filing generated
   by CM/ECF or via U.S. Mail for those counsel or parties who are not authorized
   to receive electronically Notices of Electronic Filing.

   By: Ronald E. Stern
   Ronald E. Stern, Esq.
   Florida Bar No.: 10089
   THE ADVOCACY LAW FIRM, P.A.
   1250 East Hallandale Beach Boulevard, Suite 503
   Hallandale Beach, Florida 33009
   Telephone: (954) 639-7016
   Facsimile: (954) 639-7198
   Email: ronsternlaw@gmail.com
   Attorney for Plaintiff RENZO BARBERI




                                           10
Case 0:21-cv-60069-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 11 of 11




                                 SERVICE LIST:

      RENZO BARBERI, Plaintiff, vs. L&P PETROLEUM MGT. INC., a Florida Profit
         Corporation and SE PETRO ONE LLC, a Delaware Limited Liability Company

              United States District Court Southern District Of Florida

                                     CASE NO.


   L&P PETROLEUM MGT. INC.

   REGISTERED AGENT:

   CASNER, LLOYD R.
   18571 SW 44TH STREET
   MIRAMAR, FL 33029

   VIA PROCESS SERVER


   SE PETRO ONE LLC

   REGISTERED AGENT:

   THE CORPORATION TRUST COMPANY
   CORPORATION TRUST CENTER 1209 ORANGE ST
   WILMINGTON, DE 19801

   VIA PROCESS SERVER




                                         11
